DETAILED ACTION                                
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claims 1-9 are pending in application
Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the "right to exclude" granted by a patent and to prevent possible harassment by multiple assignees.  See In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970);and, In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) may be used to overcome an actual or provisional rejection based on a nonstatutory double patenting ground provided the conflicting application or patent is shown to be commonly owned with this application.  See 37 CFR 1.130(b).
Effective January 1, 1994, a registered attorney or agent of record may sign a terminal disclaimer.  A terminal disclaimer signed by the assignee must fully comply with 37 CFR 3.73(b).
Claims 1-9 are rejected under the judicially created doctrine of obviousness-type double patenting as being unpatentable over claims 1-10 of U.S. Patent No. 11,000,538 B2 in view of Mainland (Australian Menopause Centre; November 29, 2017). 
Although the conflicting claims are not identical, they are not patentably distinct from each other because the claims of U.S. Patent No. 11,000,538 B2 are drawn to a method of enhancing exercise ability or anti-fatigue comprising administering to a subject in need thereof an effective amount of (20S,24R)-6-O-β-D-glucopyranosyl(1→2)-β-D-glucopyranoside-dammar-3-one-20,24-epoxy-6a,12b,25-triol, a pharmaceutically acceptable salt thereof, a hydrate or a solvate thereof. The claims of the instant application are drawn to a method for preventing or improving menopausal symptoms, comprising administering an effective amount of (20S, 24R) -
Thus, it would have been obvious to treat fatigue, a menopausal symptom in a subject comprising administering the same compound to said subject, especially since the patent claims recites that their method is anti-fatigue and Mainland discloses that fatigue is one of the most common and one of the most disruptive symptoms of menopause. Thus, the instant claims 1-9 are seen to be obvious over the claims 1-10 of U.S. Patent No. 11,000,538 B2 in view of Mainland.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


Claim 2 is rejected under 35 U.S.C. 112(b), as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor regards as the invention.
Claim 2 recites “wherein the (20S, 24R) -6-O-β-D-glucopyranosyl (1→2)-β-D-glucopyranoside-dammar-3-one-20,24-epoxy-6a,12b,25-triol has a structure of Chemical Formula 1:” However, the claim is indefinite since the structure represented as Chemical Formula 1 does not correspond to the name of the compound, (20S, 24R) -6-O-β-D-glucopyranosyl (1→2)-β-D-glucopyranoside-dammar-3-one-20,24-epoxy-6a,12b,25-triol.  In 


    PNG
    media_image1.png
    125
    403
    media_image1.png
    Greyscale


Claim Rejections - 35 USC § 112
The following is a quotation of the first paragraph of 35 U.S.C. 112:
	The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Claims 1-9 are rejected under 35 U.S.C. 112, first paragraph, because the specification, while being enabling for a composition for a method for treating or improving menopausal
symptoms such as dizziness, sleep disorder, hot flashes, osteoporosis, night sweats, depression,
headache and fatigue, comprising administering an effective amount of (20S, 24R) -6-O-β-D-glucopyranosyl (1→2) -β-D-glucopyranoside-dammar-3-one-20, 24-epoxy-6a,12b,25-triol, a pharmaceutically acceptable salt thereof, a hydrate thereof or a solvate thereof to a subject in need thereof, it does not reasonably provide enablement for a method for preventing menopausal undue experimentation.  Attention is directed to In re Wands, 8 USPQ2d 1400 (CAFC 1988) at 1404 where the court set forth the eight factors to consider when assessing if a disclosure would have required undue experimentation. Citing  Ex parte Forman, 230 USPQ 546 (BdApls 1986) at 547 the court recited eight factors: (1) the nature of the invention; (2) the state of the prior art; (3) the relative skill of those in the art; (4) the predictability or unpredictability of the art; (5) the breadth of the claims; (6) the amount of direction or guidance presented; (7) the presence or absence of working examples; and (8) the quantity of experimentation necessary.  
The nature of the invention: The instant invention pertains to a method for preventing or improving menopausal symptoms, comprising administering an effective amount of (20S, 24R) -6-O-β-D-glucopyranosyl (1→2) -β-D-glucopyranoside-dammar-3-one-20,24-epoxy-6a,12b,25-triol, a pharmaceutically acceptable salt thereof, a hydrate thereof or a solvate thereof to a subject in need thereof.
The relative skill of those in the art: The relative skill of those in the art is high. The examiner notes that the knowledge and level of skill in this art would not permit one skilled in this art to assert a preventive therapeutic mode of administration and the skilled artisan could not immediately envisage the invention claimed.  
The breadth of the claims: The instant claims are deemed very broad since these claims reads on treating or preventing all menopausal symptoms including menopausal symptoms such as dizziness, sleep disorder, hot flashes, osteoporosis, night sweats, depression, headache and fatigue in any and all kinds of subject.
Regarding the Wands factor (4) the predictability or unpredictability of the art:
It is noted that the pharmaceutical art is unpredictable, requiring each embodiment to be individually assessed for physiological activity.  In re Fisher, 427 F.2d 833, 166 USPQ 18 (CCPA 1970) indicates that the more unpredictable an area is, the more specific enablement is necessary in order to satisfy the statute. In the instant case, the instant claimed invention is highly unpredictable since one skilled in the art would recognize that the recitation encompasses preventing all menopausal symptoms (in any and all kinds of subject), which are not known to have a single recognized cause.  Applicant claims preventing menopausal symptoms, which is not generally known to exist in this art; additionally, the disclosure is silent with regard to that which makes up and identifies the method of preventing menopausal symptoms, which is seen to be lacking a clear description via art recognized procedural and methodological steps.  
Also, the Examiner directs Applicant’s attention to Exhibit A (attached) which indicates that there isn’t a set treatment for menopause and there are ways to manage some of its symptoms. This implies or suggest that some menopausal symptoms can be managed not prevented. Furthermore, Exhibit A indicates that symptoms of menopause vary and may include a change in menstrual cycle, hot flashes, vaginal dryness, urinary tract problems, headaches, night sweats, trouble sleeping, tiredness (fatigue) and weight gain. Thus, it is unclear how varying symptoms can be prevented if it is unknown or unforeseen what 
Furthermore, the prevention of menopausal symptoms which are characterized as being numerous unpredictable ones, does not have a single recognized cause.  In fact, the aforementioned menopausal symptoms, are recognized as having many contributing factors, ranging from hereditary considerations, to lifestyles choices such as the diet and maintenance of bodily healthiness which can be complicated by existing physical or medical conditions in the patient such as (1) high blood glucose (blood sugar) levels (2) high blood pressure (2) high cholesterol (3) family history of heart disease, stroke or diabetes (4) physical inactivity (5) age (6) weight.
These are only a few of the factors that promote these diseases or conditions in patients or people.  Applicant has not provided a description as how any cause (like the aforementioned) can be prevented, much less a description of how the said menopausal symptoms can be prevented.  
Thus, the skilled artisan would view that the prevention of menopausal symptoms (which is characterized as having many contributing factors and causes) in a subject by administering to said subject the specific compound herein, as being highly unpredictable. 
In regard to these Wands factors, (6) the amount of direction or guidance presented;  (7) the presence or absence of working examples; and (8) the quantity of experimentation necessary:

Thus, the specification fails to provide clear and convincing evidence in sufficient support of the prevention menopausal symptoms recited in the instant claims. As a result, it necessitates one of skill to perform an exhaustive search for the embodiments of preventing the menopausal symptoms (in any subject), as recited in the instant claims suitable to practice the claimed invention.  The specification provides insufficient guidance with regard to these issues and provides no working examples which would provide guidance to one skilled in the art and no evidence has been provided which would allow one of skill in the art to predict the efficacy of the claimed method with a reasonable expectation of success.  Therefore, the prevention menopausal symptoms in a subject by the claimed method is not enabled by the instant disclosure.  
Genentech, 108 F.3d at 1366, states that “a patent is not a hunting license. It is not a reward for search, but compensation for its successful conclusion” and “[p]atent protection is granted in return for an enabling disclosure of an invention, not for vague intimations of general ideas that may or may not be workable”. 
Therefore, in view of the Wands factors, and In re Fisher (CCPA 1970) discussed above, to practice the claimed invention herein, a person of skill in the art would have to engage in undue experimentation, with no assurance of success.  

Any inquiry concerning this communication or earlier communications from the examiner should be directed to Michael C. Henry whose telephone number is 571-272-0652.  The examiner can normally be reached on 8:30am-5pm; Mon-Fri.  If attempts to reach the 
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free).

/SHAOJIA A JIANG/Supervisory Patent Examiner, Art Unit 1623                                                                                                                                                                                                        

/MICHAEL C HENRY/Examiner, Art Unit 1623